CUSTODIAN AGREEMENT AMENDED SCHEDULE D DATED:MARCH _, 2010 PORTFOLIOS Name of Portfolio Effective Date BALANCED FUND JANUARY 1, 1998 INTERMEDIATE BOND FUND DECEMBER 1, 1997 INTERNATIONAL EQUITY FUND JANUARY 1, 1998 LARGE CAP VALUE FUND JANUARY 1, 1998 MONEY MARKET FUND DECEMBER 1, 1997 SHORT-TERM BOND FUND DECEMBER 1, 1997 SMALL CAP VALUE FUND JANUARY 1, 1999 S&P JANUARY 1, 1998 LARGE CAP GROWTH FUND JULY 31, 2000 EMERGING MARKETS FUND JULY 31, 2000 SMALL CAP INDEX FUND JULY 31, 2000 INTERNATIONAL EQUITY INDEX FUND JULY 31, 2000 HIGH YIELD BOND FUND DECEMBER 28, 2000 ENHANCED INCOME FUND JULY 1, 2003 MID-CAP VALUE FUND JUNE 30, 2004 TREASURY INFLATION PROECTED SECURITIES FUND JUNE 30, 2004 GLOBAL REAL ESTATE FUND MARCH _, 2010
